The Chancellor.
The appointment of a receiver is quite a distinct question from that of an injunction. The cases cited principally relate to a receiver under such circumstances. Á receiver can act. He is a substituted trustee. But after injunction no person can act, and what *49ure to become of the rights of other legatees, and of debtors and creditors? They cannot demand, or receive, or pay, for there is no representative of the estate. The power of the executor is wholly suspended. Such an extraordinary measure as an injunction, in the first instance, going to the whole power of the executor, seems not to be conformable to precedents, and might be very injurious.
Motion denied.